Order entered November 4, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-01038-CV

                              KARLA C. LIANG, Appellant

                                            V.

                           SHAWANNA EDWARDS, Appellee

                     On Appeal from the County Court at Law No. 4
                                 Collin County, Texas
                         Trial Court Cause No. 004-00315-2014

                                        ORDER
      We GRANT the November 2, 2015 motion of court reporter Claudia Webb for an

extension of time to file the reporter’s record.     The reporter’s record shall be filed by

NOVEMBER 10, 2015.


                                                   /s/    ELIZABETH LANG-MIERS
                                                          JUSTICE